IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-575-CR



MICHAEL ANTHONY WHITE,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT

NO. 92R-005, HONORABLE DAN R. BECK, JUDGE PRESIDING
 



PER CURIAM
	A jury found appellant guilty of possessing less than twenty-eight grams of cocaine. 
Texas Controlled Substances Act, Tex. Health & Safety Code Ann. § 481.115 (West 1992).  The
district court assessed punishment at imprisonment for ten years, but suspended imposition of
sentence and placed appellant on probation.
	Neither a statement of facts nor a brief on appellant's behalf has been filed in this
cause.  Appellant was represented by retained counsel at trial.  Appellant did not request a free
statement of facts.  See Tex. R. App. P. 53(j)(2).  Following a hearing ordered by this Court, the
district court found that appellant is not indigent.  See Tex. R. App. P. 74(l).  This finding is
supported by the record from the hearing.  That record also indicates that appellant has failed to
retain counsel for this appeal.  Under the circumstances, this Court will consider the appeal on
the present record and without briefs.
	We have examined the record and find no error that should be considered in the
interest of justice.
	The judgment of conviction is affirmed.

Before Justices Powers, Jones and Kidd
Affirmed
Filed:   October 6, 1993
Do Not Publish